MEMORANDUM OPINION

                                           No. 04-12-00089-CR

                                     EX PARTE Michael IDROGO

                                           Original Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 22, 2012

PETITION FOR WRIT OF HABEAS CORPUS DISMISSED FOR LACK OF JURISDICTION

           On February 9, 2012, relator Michael Idrogo filed an original petition for writ of habeas

corpus in this court, and on February 13, 2012 relator filed a supplemental petition. However, as

an intermediate court of appeals this court is not authorized to grant the relief requested.

Pursuant to section 22.221(d) of the Texas Government Code, in civil matters, a court of appeals

“may issue a writ of habeas corpus when it appears that the restraint of liberty is by virtue of an

order, process, or commitment issued by a court or judge because of the violation of an order,

judgment, or decree previously made, rendered, or entered by the court or judge in a civil case.”

TEX. GOV’T CODE ANN. § 22.221(d) (West 2004). However, in criminal matters, a court of

appeals has no original habeas corpus jurisdiction. Watson v. State, 96 S.W.3d 497, 500 (Tex.

1
 This proceeding arises out of Cause No. 342465, styled State of Texas v. Michael Idrogo, pending in the County
Court at Law No. 6, Bexar County, Texas, the Honorable Wayne Christian presiding.
                                                                                   04-12-00089-CR


App.—Amarillo 2002, pet. ref’d); Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—San

Antonio 1999, no pet.). In criminal matters, the courts authorized to issue writs of habeas corpus

are the Texas Court of Criminal Appeals, the district courts, and the county courts. See TEX.

CODE CRIM. PROC. ANN. art. 11.05 (West 2005). Therefore, we dismiss this petition for writ of

habeas corpus for lack of jurisdiction.

                                                            PER CURIAM

DO NOT PUBLISH




                                               -2-